(ase 8:20-cv-01945-TJS- Document 2 Filed 06/29/20 Page 1 of 7

IN THE CIRCUIT COURT OF MARYLAND FOR CHARLES COUNTY

SHARON SHOWALTER

29721 Wilson Road

Mechanicsville, MD 20659
Plaintiff

Vv, Case No.:

* * HH & & & &

WAL-MART STORES EAST, LP
702 SW 8" Street
- Bentonville, Arkansas 72716-0555

* © © *

*

Serve:

The Corporation Trust, Incorporated
2405 York Road, Suite 201

Lutherville Timonium, MD 21093-2264

*

+ * * *

and’

ANDRE JERMAINE GRIGSBY, SR.
11777 Nationals Lane
Waldorf, Maryland 20601

* + + & &

Defendants *
TABI CIOIOIOIOIS FICS I SIOC EGE CIOS ICIS IOI ICAI II SIGIG ACACIA SR feed denok ae

COMPLAINT FOR PERSONAL INJURIES
COMES NOW the Plaintiff, Sharon Showalter (“Showalter”) by and through
counsel, Jeffrey M. Groce and the Law Offices of Robert R. Castro, and brings suit against
the Defendants Wal-Mart Stores East, LP (“Wal-Mart”) and Andre Jermaine Grigsby, Sr.
(“Grigsby”), and for her cause states: |

Count I

Negligence
Parties

1. The Plaintiff, Sharon Showalter, is a resident of St. Mary’s County, Maryland.

 

 

 
 

 

 

base 8:20-cv-01945-TJS Document 2 Filed 06/29/20 Page 2 of 7

The Defendant, Wal-Mart Stores East, LP, is an Arkansas corporation licensed to do
business throughout the State of Maryland and that regularly does business in
Charles County, Maryland.

The Defendant, Andre Jermaine Grigsby, Sr., is a resident of Charles County,
Maryland.

cr

Jurisdiction

' The Court has jurisdiction over this action pursuant to §1-501 of the Courts and

Judicial Proceedings Article of the Maryland Code.
Venue is proper in this Court pursuant to Md. Cts. & Jud. Pro. Section 6-201 because
the incident occurred in, Defendant Grigsby lives in, and Defendant Wal-Mart
catries on a regular business in Charles County, Maryland.

Factual Background
On or about January 19, 2018 at approximately 9:58 p.m., Defendant Wal-Mart
owned, operated, managed and/or maintained or had a duty to own, operate, manage
and/or maintain, both individually and by and/or through its agents, servants and/or
employees, a certain premises located at 11930 Acton Lane, Waldorf, Charles
County, Maryland (otherwise known as Wal-Mart Store #17] 7).
Upon information and belief, Defendant Wal-Mart employed store associates, as
well as management and other supervisory personnel for the purpose of supervising
employees, patrons, guests and invitees and maintaining said premises in a
reasonably safe and suitable condition.
At the aforesaid time and place, Defendant Grigsby was working as a manager of

the aforementioned premises (Wal-Mart Store #1717). Asa manager, Defendant

 
 

 

 

10.

11.

12.

13,

tase 8:20-cv-01945-TJS Document 2 Filed 06/29/20 Page 3 of 7

Grigsby’s responsibilities and duties include, but are not limited to, cleaning,
monitoring, and maintaining the premises of Wal-Mart Store #1717 to ensure that it
is safe, clean, and not dangerous for customers, patrons, and invitees.

At the aforesaid time and place, Plaintiff Showalter was lawfully on said premises as
a business invitee.

At the aforesaid time and place, while the Plaintiff was in an aisle grabbing dog food
off a store shelf, an agent, servant or employee of the Defendants placed a pallet
jack near the Plaintiff and her shopping cart without warning the Plaintiff. When the
Plaintiff turned to place the dog food in her cart, she tripped over the pallet jack that
had been placed behind her and fell to the ground with great force.

At the aforesaid time and place, the Defendants, individually and/or by and through
agents, servants and/or employees, had a duty to maintain the aforementioned
premises, including the aisles, in a reasonably safe condition for persons lawfully on
said premises, to include the Plaintiff herein.

At the aforesaid time and place, the Defendants, by and through agents, servants
and/or employees, disregarding said duty created a dangerous and unsafe condition
in one of the store aisles by improper placement of the pallet jack, and as a result of
this dangerous condition, the Plaintiff tripped and fell.

At the aforesaid time and place, the Defendants, as the maintainers of the
aforementioned premises, either individually or by and through agents, servants
and/or employees acted with less than reasonable care and were then and there

negligent by, including but not limited to:

 

 
 

base 8:20-cv-01945-TJS Document 2 Filed 06/29/20 Page 4 of 7

he

a. failing to provide a good, safe and proper place for the Plaintiff to be, use,
occupy, and walk while on the subject premises;

b. allowing and permitting the subject premises to become and remain in a
dangerous condition;

c. failing to inspect the premises to be certain that they were in good, safe and
proper condition;

d. tailing to wam the Plaintiff and other of the unsafe, defective and dangerous

condition of the subject premises;

 

e. failing to warn customers of obstacles in walkways;

f. failing to warn customers of protruding parts on equipment located in
customer walkways;

g. failing to give full time and attention to the placement of the pallet jack;

h. failing to keep a proper distance between the pallet jack and the Plaintiff and
other persons lawfully on the aforementioned premises;

i. placing the pallet jack in an area that created a dangerous condition for the
Plaintiff and other persons lawfully on the aforementioned premises;

J. failing to warn the Plaintiff and other persons lawfully on said premises of
the dangerous condition when the Defendants knew or should have known in
the exercise of reasonable and didinas, care that said warning was necessary
to prevent injury to the Plaintiff,

k. failing to properly supervise the store aisles to keep them free from hazards
which were recognized or should have been recognized by the Defendants as

causing or likely to cause serious physical harm to the Plaintiff:

 

 
 

tase 8:20-cv-01945-TJS Document 2 Filed 06/29/20 Page 5 of 7

a. failing to maintain the store aisles in a safe condition to ensure that the
Plaintiff and other persons lawfully on said premises would not be caused to
trip and fall as a result of the placement of the pallet jack, which was known
and should have been known to the Defendants.

b. failing to hire and adequately train and Supervise suitable and fit employees
and/or agents to regularly maintain said premises in a safe and suitable
condition.

l. otherwise failing to exercise the degree of care required under the
circumstances; and

m. otherwise being careless and negligent in the operation and supervision of its
premises.

14. The Defendants are responsible for the negligent actions of their agents, servants,
and employees.

15. There was no negligence on the part of Plaintiff Showalter,

Damages

16. As a direct and proximate result of the aforesaid careless and negligent acts, Plaintiff
Showalter suffered bodily injuries that have caused and will continue to cause,
physical and mental pain and suffering. Plaintiff Showalter has incurred and will
incur medical and related expenses and other medical treatment, lost wages, mileage
expenses back and forth between medical visits. Plaintiff's injuries are permanent
and have caused and continue to cause inconvenience, affect her ability to perform

everyday activities and have resulted in other injuries and resulting damages.

 

 
 

Case 8:20-cv-01945-TJS Document 2 Filed 06/29/20 Page 6 of 7

17. The above injuries and damages were proximately caused by the negligence of
Defendants Wal-Mart Stores Easy, LP and Andre Jermaine Grigsby, Sr. without any
contributing negligence on the part of Plaintiff Showalter.

WHEREFORE, Plaintiff Sharon Showalter respectfully requests judgment against

Defendants Wal-Mart Stores East, LP and Andre Jermaine Grigsby, Sr. in an the amount in

excess of Seventy-Five Thousand Dollars ($75,000.00) in compensatory damages, plus

costs of suit and such other and further relief as this Court deems Just and proper.

Respectfully submitted,

 

 
   

2670 Crain Highway, Suite 411
Waldorf, Maryland 20601
Telephone: (301) 870-1200 °
Facsimile-4301) 705-6667
jgroce@castrolawgroup.com
Attorpey fgr Plaintiff

fi
_ Robert R. Castte;Esq.
CPF#: 9312140125
2670 Crain Highway, Suite 411

Waldorf, Maryland 20601
Telephone: (301) 870-1200
Facsimile: (301) 705-6667
robert@castrolawgroup.com
Attorney for Plaintiff

 

 

 

 
Case 8:20-cv-01945-TJS Document 2 Filed 06/29/20 Page 7 of 7

JURY DEMAND
Plaintiff, by and through the undersigned-counsel and pursuant to Md Rule §2-325,

hereby-‘demands trial by jury of all issues in this matter.

Respectfully. submitted,

 

 

 

 

 
